Title: To Benjamin Franklin from Jean de Neufville & fils, 7 October 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir.Amsterdam the 7th. October 1779.
We have the honoúr to mention to yoúr Excellency the Arrivall of John Paul Jones Esqr. Commander of the Continentall Squadron; he did ús the favoúr of writing ús a very polite Letter from board of the Serapis; and we execúted already part of his orders, as múch as Circúmstance and time would permitt; we continúe to attend to them with all Care and exactness.
From what the Said Commander in chief wrote ús and Mr. Dúmas Agent for Congress, we may flatter oúr selfs to see them both soon, in this event, we long very múch to be personally Acqúainted with this great Heroe for the American caúse, which long ago, we are proud to say, we endeavourd to promote; and so we See oúr Selfs highly rewarded by the favoúr your Excellency bestowed on ús in honouring ús with this first Publicq Commission, for the United States; we begg leave to thank yoúr Excellency most sincerely for this preference and nothing will be wanted on oúr Side to deserve further favoúrs; and, though America owes already her Libertÿ and Independence to the Unfatigued Cares and spirit of Yoúr Excellency, we most sincerely wish her long to enjoy again, of seeing this Independence very shortly reverenced and acknowledged by all the Powers on earth.
We have the honoúr to remain with all respectfull veneration High Honourable Sir! Yoúr Excellencys most devoted and most humble Servants
John DE Neufville & Son
 
Notation: Neufville & fils Oct 7. 1779
